Fourth Court of Appeals
                                San Antonio, Texas
                                     February 1, 2017

                                   No. 04-16-00751-CV

                 THE UNITED INDEPENDENT SCHOOL DISTRICT,
                                 Appellant

                                            v.

                          U.S. TRAILER RELOCATORS, LLC,
                                      Appellee

                 From the 49th Judicial District Court, Webb County, Texas
                          Trial Court No. 2016-TXA-000111-D1
                    Honorable Elma T. Salinas Ender, Judge Presiding

                                         ORDER

        Appellant’s motion to dismiss is GRANTED and this appeal is DISMISSED. We order the
costs of this appeal are assessed against appellant.

       It is so ORDERED on February 1, 2017.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of February, 2017.

                                             _____________________________
                                             Keith E. Hottle, Clerk